Citation Nr: 0738631	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral 
peripheral neuropathy of the lower extremities, to include as 
due to herbicide exposure.

4.  Entitlement to service connection for bilateral 
peripheral neuropathy of the upper extremities, to include as 
due to herbicide exposure.

5.  Entitlement to service connection for ocular myasthenia 
gravis (OMG), to include as due to herbicide exposure.

6.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in April 2002 and 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By the April 
2002 rating decision, the RO denied service connection for 
OMG.  Thereafter, by the subsequent September 2003 rating 
decision, the RO denied the remaining issues currently on 
appeal.

In November 2005, the Board issued a decision in this case 
which denied the veteran's claims.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a July 2007 Order, the Court, pursuant to 
a joint motion, vacated the Board's decision and remanded the 
case for compliance with the instructions of the joint 
remand.

For the reasons detailed below, a REMAND is required in order 
to comply with the aforementioned joint motion.  Accordingly, 
this case will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case, the joint motion that was the basis for the 
Court's July 2007 Order essentially contended that VA had not 
satisfied the duty to assist because the veteran had not been 
provided with an adequate medical examination(s) which 
addressed the etiology of the claimed disabilities.  

The Board denied the PTSD claim in November 2005 on the basis 
that while the medical treatment records showed complaints of 
depression, mood swings, and anxiety, the veteran had not 
actually been diagnosed with PTSD.  In addition, the Board 
found that, under such circumstances, VA did not have a duty 
to provide a medical examination.  However, the joint motion 
contended that VA should have provided a medical examination 
to determine whether a PTSD diagnosis was warranted.

The joint motion further contended that VA had an obligation 
to provide a medical examination to determine whether the 
veteran's OMG was etiologically related to service.  
Moreover, it was noted that an April 2003 VA examiner 
dismissed linking the veteran's diabetes mellitus to service, 
and diagnosing peripheral neuropathy, on the basis of the 
examiner's opinion that the veteran's treatment for his OMG 
primarily caused his diabetes, and because the veteran's 
abnormal tests actually reflected OMG instead of peripheral 
neuropathy.  As such, the joint motion stated that these 
claims were "inextricably intertwined."  Similarly, it was 
noted that a VA neurologist in 2002 had opined that the 
veteran was unable to work because of his OMG.  Therefore, it 
was stated that if service connection was granted for his 
OMG, he should also be provided with a medical examination 
regarding his TDIU claim.

In view of the Court's Order that the Board must comply with 
the instructions of the joint motion, a REMAND is required in 
this case.

Since new examinations are necessary in the instant case, the 
veteran is hereby informed that 38 C.F.R. § 3.326(a) provides 
that individuals for whom examinations have been authorized 
and scheduled are required to report for such examinations.  
The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
"good cause," fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

In addition to the instructions of the joint motion, the 
Board observes that in March 2006, subsequent to the Board's 
November 2005 decision, the Court promulgated Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which it held that 
the notice VA is required to provide upon receipt of an 
application for a service connection claim includes notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The Board concludes that the veteran should be 
provided with adequate notification consistent with the 
holding in Dingess/Hartman as part of this remand.

The Board also wishes to note, with respect to the PTSD 
claim, that service connection for this disability requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f).  Further, 
38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).  
Consequently, the Board observes that any diagnosis of PTSD 
must be in accord with this criteria.

For the reasons stated above, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
psychiatric problems, OMG, diabetes 
mellitus, and peripheral neuropathy since 
August 2003.  After securing any 
necessary release, the RO should obtain 
those records not on file.  

The RO should also advise the veteran of 
the Social Security Administration 
records already obtained and request that 
he identify any further such records or 
decision.  Copies of any such 
records/decision not already on file 
should be obtained.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a psychiatric 
examination to determine whether he 
currently has PTSD.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must make a specific 
determination as to whether the veteran 
has a diagnosis of PTSD consistent with 
the requirements of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  If so, the examiner must 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that his PTSD is due 
to the confirmed events of the veteran's 
military service.  The effect of PTSD, if 
diagnosed, on the veteran's ability to 
obtain and retain substantially gainful 
employment should also be discussed.  A 
complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  The veteran should also be accorded 
an examination to address the current 
nature and etiology of his OMG.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the current OMG is causally related to 
active service.  The effect of OMG, if 
diagnosed, and any secondary disorders, 
on the veteran's ability to obtain and 
retain substantially gainful employment 
should also be discussed.  A complete 
rationale for any opinion expressed 
should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case, which 
addresses all of the evidence obtained since the RO last 
adjudicated these claims, and provided an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

